Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorta et al (US 2015/0363980).

As per claim 1 Dorta et al depicts in figures 1 & 10-12 and discloses: A display control system 100 that changes an orientation of an object image 112 of an operation object displayed on a display device 106 in association with an orientation change of an operation device 108, the display control system 100 comprising: a cross-section display {figure 11} which, when the operation device 108 moves in a direction away from the display device 106 { [0071] In one embodiment illustrated in FIG. 3, the plurality of frame movement modes includes a free movement mode which allows the user to freely move the planar reference frame 112 in the 3D virtual environment 104 by moving the portable input device 108 in the real-world . . . The position of the planar reference frame 112 could be computed using the sensed position of the planar input surface 110. } and overlaps a virtual plane at a position separated from the display device 106 by a predetermined distance, causes the display device 106 to display the object image 112 comprising a cut plane obtained by cutting the operation device 108 at the virtual plane. {figure 11}

As per claim 8 Dorta et al discloses: The display control system 100 according to claim 1, wherein the operation object is an art object, wherein the object image 112 is a three-dimensional image of the art object, and wherein the operation device 108 is a replica of the art object. {figure 11 & Note: that which is shown in figures 10-12 are seen to be art objects}

As per claim 17 Dorta et al figures 1 & 10-12 and discloses:  A display control method comprising: changing an orientation of an object image 112 of an operation object displayed on a display device 106 in association with an orientation change of an operation device 108; and when the operation device 108 moves in a direction away from the display device 106 { [0071] In one embodiment illustrated in FIG. 3, the plurality of frame movement modes includes a free movement mode which allows the user to freely move the planar reference frame 112 in the 3D virtual environment 104 by moving the portable input device 108 in the real-world . . . The position of the planar reference frame 112 could be computed using the sensed position of the planar input surface 110. } and overlaps a virtual plane at a position separated from the display device 106, executing by one or more processors to cause the display device 106 to display the object image 112 comprising a cut plane obtained by cutting the operation device 108 at the virtual plane. {figure 11}

Claims 9, 10, 12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyushu Univ (JP 2006127004).

As per claim 9 Kyushu Univ et al discloses: A display control system 1 that changes an orientation of an object image {CG image} of an operation object displayed on a display device 30 in association with an orientation change of an operation device 20 { [0013] Therefore, the CG presentation device presents the viewing object to the display device when viewed from the viewer's viewpoint position based on the position and orientation of the replica and the predetermined size of the replica by the CG area calculation means. CG area is calculated.  As a result, the area of the CG in which the replica is projected onto the display area of the display device is specified from the viewpoint position of the viewer.}, the display control system 1 comprising: a marker detector 40 that detects a marker 21 set at a specific position on the object image {CG image and figures 7 & 9}; and an information presenter {Note: this is the information presented on display 30} that, when the marker 21 is detected by the marker detector 40, presents specific information associated with the detected marker 21.

As per claim 10 Kyushu Univ et al discloses: The display control system 1 according to claim 9, wherein the marker detector 40 detects the marker 21 when the marker 21 faces a front direction of the display device 30 by changing of the orientation of the object image {CG image} in accordance with the orientation change of the operation device 20. { [0070] The position of the replica 20 (corresponding to the position of the ultrasonic receiver 21) is measured in the three-dimensional space (X, Y, 2} shown in FIG. 3 based on the deviation and the like.}

As per claim 12 Kyushu Univ et al discloses: The display control system 1 according to claim 9, wherein the information presenter causes the display device 30 to display the specific information. {figures 1, 3 and 7 Note: this is the information presented on display 30}

As per claim 14 Kyushu Univ et al discloses: The display control system 1 according to claim 9, further comprising: an orientation detector 13b that detects an orientation change of the operation device 20 when a user changes an orientation of the operation device 20 { [0071] The replica posture measuring means 13b measures the orientation of the replica 20.}; and an orientation controller 10 that changes an orientation of the object image {CG image} displayed on the display device 30 according to the orientation change of the operation device 20 { [0070] The position of the replica 20 (corresponding to the position of the ultrasonic receiver 21) is measured in the three-dimensional space (X, Y, 2} shown in FIG. 3 based on the deviation and the like.}, wherein the orientation controller 10 changes the orientation of the object image {CG image} based on a rotation angle of the operation device 20 corresponding to the orientation change of the operation device 20 and a position of the operation device 20 relative to the display device 30. { [0071] Specifically, the replica posture measuring means 1Sb uses the posture information (for example, roll, pitch, and yaw) detected by the gyro sensor 22 output from the gyro sensor 22 provided in the replica 20 of the replica 20, Measure as orientation.}

As per claim 15 Kyushu Univ et al discloses: The display control system 1 according to claim 14, wherein the orientation controller 10 displays the object image {CG image} with a reduced size when the operation device 20 approaches the display device 30, and wherein the orientation controller 10 displays the object image {CG image} with an enlarged size when the operation device 20 moves away from the display device 30. { [0013] Therefore, the CG presentation device presents the viewing object to the display device when viewed from the viewer's viewpoint position based on the position and orientation of the replica and the predetermined size of the replica by the CG area calculation means. CG area is calculated.  As a result, the area of the CG in which the replica is projected onto the display area of the display device is specified from the viewpoint position of the viewer. & [0060] First, the standing position measuring means 12a stores a background image as shown in FIG. 4A in advance in a storage means (not shown).  Here, the coordinates in the XZ plane shown in FIG. 3 are associated with the four points (La, Lb, Lc, Ld) of the background image in advance.  Then, the standing position measuring means 12a takes a difference between the background image shown in FIG. 4A and the foot image taken by the camera 50U shown in FIG. 4B, and is shown in FIG, 4C, Generate a difference image.  This difference image is an image of only the viewer's feet.  Therefore, the standing position measuring means 12a uses the tip of the foot or the intermediate position of the tips of both feet as the standing position of the viewer.  The coordinates of this standing position can be relatively calculated from the coordinates of four points (La, Lb, Lc, Ld) associated with the background image.  This makes it possible to obtain the X-coordinates and Z-coordinates (Cx, Cz) of the viewer's standing position on the XZ plane shown in FIG. }

As per claim 16 Kyushu Univ et al depicts in figures 1, 3 & 7 and discloses: The display control system 1 according to claim 9, wherein the operation object is an art object, wherein the object image {CG image} is a three-dimensional image of the art object, and wherein the operation device 20 is a replica of the art object. ( figures 1, 3 & 7  Note: that which is shown in figures 1, 3 & 7 are seen to be art objects}

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dorta et al (US 2015/0363980) in view of Kyushu Univ et al (JP 2006127004).

As per claim 2 Dorta et al figures 1 & 10-12 and discloses: The display control system 100 according to claim 1, further comprising: an orientation detector 114 that detects an orientation change of the operation device 108 when a user changes an orientation of the operation device 108; and an orientation controller 102 that changes an orientation of the object image 112 displayed on the display device 106 according to the orientation change of the operation device 108 { [0057] To enable this control, the 3D virtual environment interaction system 100 further comprises a sensor 114 operatively connected to the processing unit 102 for monitoring the orientation and position of the planar input surface 110}, wherein the orientation controller 102 displays the object image 112 with a reduced size when the operation device 108 display device 106 within the range of the predetermined distance from the display device 106, and displays the object image 112 with an enlarged size when the operation device 108 display device 106 within the range display device 106. { [0081] Other touch gestures could also be used to perform other functions relative to the planar reference frame 112. In one embodiment, multi-touch gestures could further be used for increase and reducing the size of the planar reference frame 112. Specifically, a pinch gesture, using two fingers, could be used for this purpose. The user would bring the two fingers closer together to reduce the size of the planar reference frame 112 and would move them further apart to increase the size of the planar reference frame 112. It will be appreciated that a variety of other touch gestures could be used. }

Regarding claim 2 Dorta et al is silent as to:  a reduced size with the operation device approaches the display device and an enlarged size when the operation device moves away from the display device.  With respect to claim 2 Kyushu Univ et al discloses: [0013] Therefore, the CG presentation device presents the viewing object to the display device when viewed from the viewer's viewpoint position based on the position and orientation of the replica and the predetermined size of the replica by the CG area calculation means. CG area is calculated.  As a result, the area of the CG in which the replica is projected onto the display area of the display device is specified from the viewpoint position of the viewer. & [0060] First, the standing position measuring means 12a stores a background image as shown in FIG. 4A in advance in a storage means (not shown).  Here, the coordinates in the XZ plane shown in FIG. 3 are associated with the four points (La, Lb, Lc, Ld) of the background image in advance.  Then, the standing position measuring means 12a takes a difference between the background image shown in FIG. 4A and the foot image taken by the camera 50U shown in FIG. 4B, and is shown in FIG, 4C, Generate a difference image.  This difference image is an image of only the viewer's feet.  Therefore, the standing position measuring means 12a uses the tip of the foot or the intermediate position of the tips of both feet as the standing position of the viewer.  The coordinates of this standing position can be relatively calculated from the coordinates of four points (La, Lb, Lc, Ld) associated with the background image.  This makes it possible to obtain the X-coordinates and Z-coordinates (Cx, Cz) of the viewer's standing position on the XZ plane shown in FIG.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display control system of Dorta et al with a reduced size with the operation device approaches the display device and an enlarged size when the operation device moves away from the display device as taught by Kyushu Univ et al.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a display control system with a reduced size with the operation device approaches the display device and an enlarged size when the operation device moves away from the display device, which is one of variety of gestures, to eliminate the need for two figured pinch and zoom gestures, thereby allowing for more intuitive, alternative and natural body movement gestures.

As per claim 3 Dorta et al figures 10-12 and discloses: The display control system 100 according to claim 2, wherein the orientation controller 102 displays the object image 112 at a preset magnification when the operation device 108 overlaps the virtual plane. {figures 10-12}

As per claim 4 Dorta et al discloses: The display control system 100 according to claim 2, further comprising: an information presenter 104 & 110 that presents specific information associated with a predetermined position of the operation device 108 when the virtual plane cuts the predetermined position. {figures 10-12}

As per claim 5 Dorta et al discloses: The display control system 100 according to claim 4, wherein the information presenter 104 & 110  causes the display device 106 to display the specific information.  {figures 10-12}

As per claim 6 Dorta et al discloses: The display control system 100 according to claim 4, wherein the information presenter causes the specific information to be Regarding claim 6 Dorta et al is silent as to: specific information to be outputted by voice.  With respect to claim 6:  Official notice is taken of the fact specific information to be outputted by voice is notoriously old and well known in the control system art.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display control system of Dorta et al with specific information to be outputted by voice as taught in the art.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivate to provide a display control system with specific information to be outputted by voice to provide input control convenience and accessibility operations for the visually impaired.

As per claim 7 Dorta et al figures 10-12 discloses: The display control system 100 according to claim 2, wherein the orientation controller 102 changes the orientation of the object image 112 based on a rotation angle of the operation device 108 corresponding to the orientation change of the operation device 108 and a position of the operation device 108 relative to the display device 106. { [0057] To enable this control, the 3D virtual environment interaction system 100 further comprises a sensor 114 operatively connected to the processing unit 102 for monitoring the orientation and position of the planar input surface 110}

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kyushu Univ et al (JP 2006127004).
As per claim 11 Kyushu Univ et al discloses: The display control system 1 according to claim 9, wherein markers 21 comprising the marker 21 are set, wherein a plurality of specific positions of the object image {CG image} comprising the specific position corresponding to each of the markers 21 are set, wherein a plurality of specific information comprising the specific information corresponding to each of the markers 21 is set, and wherein each time the marker detector 40 detects a certain marker 21 among the markers 21, the information presenter presents the corresponding specific information.  Regarding claim 11 Kyushu Univ et al is silent as to: a plurality of markers.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display control system of Kyushu Univ et al with a plurality of markers.  The rationale is as follows: one of ordinary skill in the art at the time the invention was made would have been motivated to provide a display control system with a plurality of markers, which is well within the purview of a skilled artisan and absent an unobvious result and duplication of known parts, to provide more points of data from an operation device’s position and orientation to be determined.

As per claim 13 Kyushu Univ et al discloses: The display control system 1 according to claim 9, wherein the information presenter causes the specific information to be Regarding claim 6 Kyushu Univ et al is silent as to: specific information to be outputted by voice.  With respect to claim 6:  Official notice is taken of the fact specific information to be outputted by voice is notoriously old and well known in the control system art.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display control system of Kyushu Univ et al with specific information to be outputted by voice as taught in the art.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivate to provide a display control system with specific information to be outputted by voice to provide input control convenience and accessibility operations for the visually impaired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd